SHAPIRO, J.,
DISSENTS
I most respectfully dissent from the decision reached by my colleagues.
Dismissal of an information or the charging document is the harshest sanction which can be imposed upon the State. It should only be utilized if and when no other remedy exists to rectify the alleged wrong. Unless the Defendant can show the tape was intentionally destroyed, dismissal is too severe. See Salvatore v. State, 366 So.2d 745, 751 (Fla. 1979), and State v. Smith, 342 So.2d 1094 (Fla. 2d DCA 1977). Even though the tape may have contained evidence favorable to the Defendant, the absence of willful destruction of same by the State and the existence of some alternative testimony for the Defendant, makes dismissal improper.
I would reverse the action of the lower Court and require the Defendant to answer the charges against him.